PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $3,557.76 for merchandise supplied to respondent’s Huntington State Hospital, but not paid for due to the expiration of the fiscal year. Respondent, in its Answer, admits the validity and amount of the claim. It appearing to the Court that respondent had *207sufficient funds in the appropriate fiscal year from which the obligation could have been paid, the Court makes an award in the amount sought.
Award of $3,557.76.